Citation Nr: 0822931	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned an initial zero percent 
rating.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

For several reasons, this matter is not yet ready for 
appellate review.

First, as the veteran has repeatedly noted, the RO has made 
errors in reporting the evidence of record.  For example, in 
the September 2004 rating decision and the May 2005 Statement 
of the Case, the RO cited to the results of a VA medical 
examination conducted at the Gainesville VA Medical Center on 
July 6, 2004.  The veteran, however, has noted that he did 
not attend an examination on that day, but rather on August 
18, 2004.  Based on this apparent typographical error, he has 
expressed concern that the RO has failed to adequately 
consider the relevant evidence of record.  As a result, he 
has requested a remand of this matter for an additional VA 
medical examination.  His representative reiterated this 
request in June 2008 written arguments and further argued 
that a more contemporaneous examination was necessary.  

The Board further notes that the veteran has repeatedly 
identified VA clinical records in support of his claim and 
has requested the VA's assistance in obtaining them.  For 
example, in his June 2005 substantive appeal, the veteran 
indicated that he had undergone audiometric testing at the 
Gainesville VAMC in December 2004.  In a June 2008 statement, 
the veteran indicated that he had undergone audiometric 
testing in December 2005 at the Gainesville VAMC and 
requested that VA obtain the results of that testing.  The RO 
has not made the effort to obtain these records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency.  Indeed, VA may only end efforts to 
obtain such records if it is concluded that the records 
sought do not exist or that further attempts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given 
the discussion above, the Board finds that a remand is 
necessary in order to obtain medical records from the 
Gainesville VAMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Gainesville, Florida, and request 
treatment records pertaining to the 
veteran from June 2004 to the present, 
specifically including audiometric 
examinations conducted in December 2004 
and December 2005.  

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the current severity of his 
service-connected bilateral hearing loss.  
All indicated testing deemed necessary by 
the examiner should be performed, 
including a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  

3.  After the above development has been 
completed, the RO should review all the  
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate  
appellate consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




